Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the application filed 5/23/2022 in which Claim 1 is pending.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,343,060 in view of U.S. Patent 7,894,779 to Meiyappan et al (“Meiyappan”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of the instant application and Claim 2 of co-pending patent 11,343,060 each describe a radio comprising: a plurality of transmit radio frequency (RF) chains; a plurality of adaptable RF transversal filter sets; an RF filtered signal combiner; a plurality of antenna elements; a plurality of RF cancellation combiners; a plurality of receive radio frequency RF chains. The inventions recited are an obvious variation of one another except the instant application does not expressly disclose wherein the radio is configured to adapt at least one of the one or more adaptable RF transversal filters to reduce a level of an interfering signal component within at least one of the plurality of receive chain output signals, wherein the interfering signal component is derived from at least one of the one or more transmitter related signals, and wherein the radio utilizes a metric that accounts for at least the interfering signal component. Meiyappan teaches adaptive cancellation logic 534 coupled to the receive path 512 (see Figure 5); notch filters 516 and 518 coupled to transmitters 502 and 504 are also coupled to the adaptive cancellation control logic 534 via transmitter suppressor 513 (see Figure 5); adaptive cancellation logic uses measurements to modify the phase and/or amplitude adjustments made on the reference signal. The reference signal is adjusted to provide sufficient phase and amplitude adjustment of the reference signal to cancel out the transmitter leakage signal in the receive signal (see Col. 9, lines 36-44).  These differences are not patentably distinct since the radio in the instant application in view of Meiyappan is broader than the patent.
Claims from Instant Application 
Claims from Co-Pending Patent
1.   A radio with adaptable radio frequency (RF) cancellation for reduction of one or more transmit signals at a receiver within the radio, said radio comprising: a plurality of transmit radio frequency (RF) chains, wherein each transmit RF chain is configured to convert from a respective one of a plurality of transmit chain input signals to a respective one of a plurality of transmit RF signals;
2.  A radio comprising: a plurality of transmit radio frequency (RF) chains, wherein each transmit RF chain is configured to convert from a respective one of a plurality of transmit chain input signals to a respective one of a plurality of transmit RF signals;
a plurality of adaptable RF transversal filter sets configured to convert one or more RF cancellation input signals derived from one or more of the plurality of transmit RF signals to a plurality of RF transmit cancellation signals, wherein each one of the plurality of adaptable RF transversal filter sets comprises: one or more adaptable RF transversal filters, wherein each adaptable RF transversal filter is configured to filter a respective one of the one or more RF cancellation input signals to provide a respective one of one or more adaptable RF transversal filtered signals;
a plurality of adaptable RF transversal filter sets configured to convert one or more RF cancellation input signals derived from one or more of the plurality of transmit RF signals to a plurality of RF transmit cancellation signals, wherein each one of the plurality of adaptable RF transversal filter sets comprises: one or more adaptable RF transversal filters, wherein each adaptable RF transversal filter is configured to filter a respective one of the one or more RF cancellation input signals to provide a respective one of one or more adaptable RF transversal filtered signals;
and an RF filtered signal combiner configured to combine the one or more adaptable RF transversal filtered signals within each one of the plurality of adaptable RF transversal filter sets to produce one of the plurality of RF transmit cancellation signals;
and an RF filtered signal combiner configured to combine the one or more adaptable RF transversal filtered signals within each one of the plurality of adaptable RF transversal filter sets to produce one of the plurality of RF transmit cancellation signals;
a plurality of antenna elements, wherein each of a plurality of receive RF signals is derived from signals received from at least one of the plurality of antenna elements, wherein each of the plurality of receive RF signals comprises at least one or more transmitter related signals, and wherein each of the one or more transmitter related signals is derived from at least one of the plurality of transmit RF signals;
a plurality of antenna elements, wherein each of a plurality of receive RF signals is derived from signals received from at least one of the plurality of antenna elements, wherein each of the plurality of receive RF signals comprises at least one or more transmitter related signals, and wherein each of the one or more transmitter related signals is derived from at least one of the plurality of transmit RF signals;
a plurality of RF cancellation combiners, wherein each RF cancellation combiner is configured to combine a respective one of at least one of the plurality of RF transmit cancellation signals with at least one of the plurality of RF receive signals to provide a respective one of a plurality of receive chain input signals;
a plurality of RF cancellation combiners, wherein each RF cancellation combiner is configured to combine a respective one of at least one of the plurality of RF transmit cancellation signals with at least one of the plurality of RF receive signals to provide a respective one of a plurality of receive chain input signals;
and a plurality of receive radio frequency (RF) chains, wherein each receive RF chain is configured to convert from a respective one of the plurality of receive chain input signals to a respective one of a plurality of receive chain output signals;
and a plurality of receive radio frequency (RF) chains, wherein each receive RF chain is configured to convert from a respective one of the plurality of receive chain input signals to a respective one of a plurality of receive chain output signals;
wherein the radio is configured to adapt at least one of the one or more adaptable RF transversal filters to reduce a level of an interfering signal component within at least one of the plurality of receive chain output signals, wherein the interfering signal component is derived from at least one of the one or more transmitter related signals, and wherein the radio utilizes a metric that accounts for at least the interfering signal component.
wherein the radio is configured to perform adaptable radio frequency (RF) cancellation for reduction of one or more transmit signals at a receiver within the radio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694      

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694